Exhibit 10.1
SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(the “Amendment”), dated as of the 11th day of December, 2008, is by and between
Corrections Corporation of America, a Maryland corporation with its principal
place of business at 10 Burton Hills Boulevard, Nashville, Tennessee (the
“Company”), and John D. Ferguson, a resident of Nashville, Tennessee
(“Executive”). All capitalized terms used herein but otherwise not defined shall
have the meaning as set forth in the Employment Agreement, as herein defined.
     WHEREAS, the Company and Executive are parties to that certain Second
Amended and Restated Employment Agreement, dated as of August 15, 2007, as
amended (the “Employment Agreement”), pursuant to which Executive serves as
Chairman of the Board of Directors and Chief Executive Officer of the Company;
and
     WHEREAS, the Company and Executive now desire to amend certain terms and
provisions of the Employment Agreement pursuant to the terms hereof.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein and other good and valuable consideration, the receipt,
sufficiency and mutuality of which are hereby acknowledged, the Company and
Executive hereby agree as follows.
     1. Amendments.
     (a) Section 3 is hereby deleted in its entirety and replaced with the
following:
     “3. Notice of Non-Renewal. The Company or the Executive may elect at any
time during the then current Renewal Term not to extend the Executive’s
employment under this Agreement by providing not less than sixty (60) days prior
written notice to the other party. If the Company or the Executive elects not to
continue or extend the Executive’s employment under this Agreement, the
Executive shall be considered to have been terminated without Cause upon the
expiration of his employment under this Agreement, and the Executive will
receive the payments and benefits set forth in Section 5.4.2 of this Agreement.”
     (b) Section 5.4.2 is hereby deleted in its entirety and replaced with the
following:
     “5.4.2 Effect of Termination Without Cause or Resignation for Good Reason.
In the event the Executive is terminated without Cause by the Company or in the
event the Executive resigns for Good Reason, the Company shall pay to the
Executive, as soon as practicable, his Accrued Rights. The Company shall also
pay the Executive an amount equal to two (2) times the Executive’s Base Salary,
based upon the annual rate in effect immediately prior to any notice of
termination without Cause, resignation for Good Reason, or non-renewal, without
any cost of living adjustments, payable on a monthly basis for a period of two
(2) years from the date of termination or resignation. In lieu of the foregoing,
if such termination or resignation occurs within the two (2) year period
following a Change of Control (as defined in Section 5.5.3 herein), the Company
instead shall pay to the

1



--------------------------------------------------------------------------------



 



Executive (i) his Accrued Rights as soon as is practicable following the
termination of employment and (ii) the Change of Control Severance (as defined
in Section 5.5.2. herein) within sixty (60) days of the termination of
Executive’s employment. The Company’s obligation to make the payments set forth
in this Section 5.4.2 shall be unconditional, and the Executive shall not be
required to mitigate the amount of any payment provided for in this
Section 5.4.2. In addition:
     (i) the Executive shall continue to be covered, for the two (2) year
period, under medical, health, life and disability insurance plans of the
Company, with the costs of such benefits (including the Company’s portion of any
premiums) paid by the Company on the Executive’s behalf included in the
Executive’s gross income.
     (ii) the Executive shall, in accordance with any agreement relating to such
options, have the right to exercise any vested, but unexercised, options to
purchase shares of the Company’s common stock or other equity securities of the
Company for the duration of such options’ terms. Any unexercised and any
non-vested options to purchase shares of common stock or other equity securities
of the Company previously granted to Executive shall be forfeited by the
Executive.”
     (c) Section 5.5.2 is hereby deleted in its entirety and replaced with the
following:
     “5.5.2 Effect of Resignation in the Event of a Change of Control. In the
event the Executive resigns in connection with a Change of Control of the
Company, the Company shall pay to the Executive his Accrued Rights. The Company
shall also pay the Executive, a one-time payment to be paid within sixty
(60) days of Executive’s resignation, an amount equal to 2.99 times the
Executive’s Base Salary in effect immediately prior to such resignation, without
any cost of living adjustments (such amount, the “Change of Control Severance”).
The Company’s obligation to make the payments set forth in this Section 5.5.2
shall be unconditional, and the Executive shall not be required to mitigate the
amount of any payment provided for in this Section 5.5.2. In addition:
     (i) the Executive shall continue to be covered, for the two (2) year
period, under medical, health, life and disability insurance plans of the
Company with the costs of such benefits (including the Company’s portion of any
premiums) paid by the Company on the Executive’s behalf included in the
Executive’s gross income.
     (ii) all options (whether vested or un-vested) to purchase shares of common
stock or other equity securities of the Company previously granted by the
Company to the Executive shall become immediately exercisable for the duration
of such options’ terms.”
     2. Effect of Amendments. Except as expressly modified by the terms of this
Amendment, the provisions of the Employment Agreement shall continue in full
force and effect.
     3. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, and all of which, taken together, shall
be deemed to be one and the same instrument.

2



--------------------------------------------------------------------------------



 



     4. Headings. The sections, subjects and headings in this Amendment are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Amendment.
     5. Governing Law. The validity, interpretation and effect of this Amendment
shall be governed exclusively by the laws of the State of Tennessee without
regard to the choice of law principals thereof.
     6. Severability. Should any part of this Amendment be invalid or
unenforceable, such invalidity or unenforceability shall not affect the validity
and enforceability of the remaining portion.
     7. Successors. This Amendment shall be binding upon and inure to the
benefit of the respective parties and their permitted assigns and successors in
interest.
     8. Waivers. No waivers of any breach of any of the terms or conditions of
this Amendment shall be held to be a waiver of any other or subsequent breach;
nor shall any waiver be valid or binding unless the same shall be in writing and
signed by the party alleged to have granted the waiver.
[remainder of page left intentionally blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first written.

            EXECUTIVE:

JOHN D. FERGUSON
      /s/ John D. Ferguson                     THE COMPANY:

CORRECTIONS CORPORATION OF AMERICA
      By:   /s/ G.A. Puryear IV       Title: Executive Vice President, General
Counsel
          and Secretary            

4